Citation Nr: 0329105	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-136 74A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a status-post anterior cruciate ligament 
repair and partial lateral meniscectomy of the right knee.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a small central herniated disc with moderate 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1995 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that granted the veteran's claims of 
entitlement to service connection for a status-post anterior 
cruciate ligament repair and partial lateral meniscectomy of 
the right knee (hereinafter, the "right knee disability") 
and for a small central herniated disc with moderate 
degenerative joint disease of the lumbosacral spine (which 
the RO characterized as a herniated nucleus pulposus, L5-S1, 
status-post hemilaminotomy and foraminotomy, medial 
facetectomy and removal of bony spur) (hereinafter, the 
"back disability"), and evaluated each disability as 10 
percent disabling.  The veteran and his service 
representative were notified of this decision on July 15, 
1998.  The veteran disagreed with this decision in December 
1998.  In a statement received at the RO on July 23, 1999, 
the veteran requested that his claims be reopened.  The RO 
accepted this statement as the veteran's substantive appeal, 
concluding that it had been timely filed.

By rating decision issued in September 2000, the RO granted 
the veteran's claim for an increased rating on his service-
connected back disability, to 20 percent disabling, effective 
from June 30, 1998 (the day after the veteran's discharge 
from service).  By subsequent rating decision issued in 
November 2002, the RO granted the veteran's claim for an 
increased rating on his service-connected right knee 
disability, to 20 percent disabling, and in a rating decision 
issued by the RO in June 2003, this increased rating was made 
effective from June 30, 1998.

Because the veteran has disagreed with the initial disability 
ratings assigned to his service-connected right knee and back 
disabilities, all of the evidence considered in the initial 
rating following the grant of service connection in July 1998 
must be considered when these claims are re-adjudicated by 
the RO.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Board notes that, in an April 2003 request for VA 
examination sent by the RO to the VA Medical Center in St. 
Louis, Missouri, a copy of which was included in the 
veteran's claims folder, VA orthopedic examination of the 
veteran was requested.  Included in this request for VA 
orthopedic examination were specific instructions that the VA 
examiner "discuss the nature and extent of both orthopedic 
and neurologic manifestations" of the veteran's service-
connected back disability and also review the veteran's 
October 2002 x-rays, which showed mild arthritic changes in 
the right knee patellofemoral joint.  The VA examiner was 
asked to provide an opinion as to whether it was as least as 
likely as not that the right knee arthritic changes seen on 
the veteran's October 2002 x-rays were related to his 
service-connected right knee disability or whether they were 
"a distinctly separate condition unrelated to the service-
connected disability."  

It is noted that VA orthopedic examination of the veteran was 
accomplished in May 2003.  However, a detailed review of the 
report of this examination reveals that the VA examiner who 
conducted this examination did not provide an opinion as to 
the nature and extent of any neurological manifestations of 
the veteran's service-connected back disability.  Nor did 
this VA examiner provide an opinion as to whether the 
symptoms attributable to the veteran's service-connected 
right knee disability could be separated from the symptoms 
associated with the mild arthritic changes in the right knee 
patellofemoral joint seen on the veteran's October 2002 x-
rays.  Because the report of the veteran's VA examination in 
May 2003 does not contain sufficient detail, it must be 
returned as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2003).

The Board notes further that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Court") 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In this regard, the Board observes that the RO issued a 
letter to the veteran and his service representative in June 
2003 that informed them that it might process the veteran's 
currently appealed claims if he did not respond to this 
letter within 30 days.  However, the RO also informed the 
veteran and his service representative that he would be 
afforded a period of one year in which to submit the 
requested evidence and information.  The veteran replied that 
same month with a statement indicating that he had no more 
evidence to submit in support of his claims.  Notwithstanding 
the notification contained in the June 2003 letter issued by 
the RO to the veteran and his service representative and the 
absence of any indication from the veteran that he desired to 
waive the one year period for response, the RO issued a 
supplemental statement of the case that addressed both of the 
currently appealed claims to the veteran and his service 
representative in June 2003 and then forwarded the case to 
the Board in July 2003.  Accordingly, with respect to the 
veteran's currently appealed claims, the RO should hold the 
case until June 13, 2004, unless the veteran affirmatively 
waives the one year period for response prior to that time.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to initial disability ratings 
in excess of 20 percent for a status-post 
anterior cruciate ligament repair and 
partial lateral meniscectomy of the right 
knee and for a small central herniated 
disc with moderate degenerative joint 
disease of the lumbosacral spine, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should refer the veteran's 
claims folder to the John Cochran VA 
Medical Center, St. Louis, Missouri, for 
review by an appropriate medical 
specialist, preferably M. Qadir, M.D. 
(hereinafter, "Dr. Qadir"), the VA 
examiner who provided the May 2003 
medical opinion, if available, for the 
purpose of obtaining an addendum to the 
May 2003 VA orthopedic examination 
report.  If Dr. Qadir is not available, 
the VA Medical Center in St. Louis, 
Missouri, is asked to designate another 
reviewing orthopedist.  The claims folder 
should be sent to Dr. Qadir or another 
designated orthopedist for review.

(a) With respect to the veteran's 
service-connected back disability,  Dr. 
Qadir or another designated orthopedist 
should be asked to provide an opinion as 
to the nature and extent of both 
orthopedic and neurologic manifestations 
of the veteran's service-connected small 
central herniated disc with moderate 
degenerative joint disease of the 
lumbosacral spine (if present).  If there 
are no neurologic manifestations of this 
service-connected back disability 
present, Dr. Qadir or another designated 
orthopedist should so state.  Dr. Qadir 
or another designated orthopedist also 
should state whether there is evidence of 
intervertebral disc syndrome in more than 
one spinal segment and, if so, the 
effects of intervertebral disc syndrome 
should be evaluated separately based on 
chronic orthopedic and neurologic 
manifestations (if present) or 
incapacitating episodes.  Based on a 
review of the veteran's claims folder, 
Dr. Qadir or another designated 
orthopedist is asked to answer the 
following questions: (i) Is the veteran's 
service-connected back disability severe 
in nature, with recurring attacks of 
intervertebral disc syndrome and with 
intermittent relief?; (ii) Is the 
veteran's service-connected back 
disability pronounced with persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?; 
(iii) Does the veteran's service-
connected back disability result in 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the past 12 months?; 
(iv) Does the veteran's service-connected 
back disability result in incapacitating 
episodes having a total duration of at 
least 6 weeks during the past 12 months?  
It is noted that chronic orthopedic and 
neurologic manifestations are orthopedic 
and neurologic signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  It is also noted that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.

(b) With respect to the veteran's 
service-connected right knee disability, 
Dr. Qadir or another designated 
orthopedist should review the results of 
the veteran's October 2002 x-rays, which 
indicated mild arthritic changes in the 
right knee patellofemoral joint, and then 
provide an opinion as to whether the 
symptoms attributable to the veteran's 
service-connected status-post anterior 
cruciate ligament repair and partial 
lateral meniscectomy of the right knee 
can be separated from the symptoms 
associated with the mild arthritic 
changes in the right knee patellofemoral 
joint seen on these x-rays.  Dr. Qadir or 
another designated orthopedist also 
should be asked whether the veteran's 
subjective complaints of pain in the 
right knee are confirmed by x-rays.  

If, and only if, Dr. Qadir or another 
designated orthopedist determines that 
the veteran's service-connected small 
central herniated disc with moderate 
degenerative joint disease of the 
lumbosacral spine results in neurological 
manifestations, the veteran should be 
scheduled for VA neurological 
examination.  The VA neurologist should 
provide an opinion as to whether the 
veteran's service-connected back 
disability results in incapacitating 
episodes of intervertebral disc syndrome 
having a total duration of at least 4 
weeks but less than 6 weeks during the 
past 12 months or whether the veteran's 
service-connected back disability results 
in incapacitating episodes of 
intervertebral disc syndrome having a 
total duration of at least 6 weeks during 
the past 12 months.  It is noted that 
chronic orthopedic and neurologic 
manifestations are orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  It 
is also noted that an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician.  

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims of entitlement to 
initial disability ratings in excess of 
20 percent for a status-post anterior 
cruciate ligament repair and partial 
lateral meniscectomy of the right knee 
and for a small central herniated disc 
with moderate degenerative joint disease 
of the lumbosacral spine.  As noted 
above, because the veteran has disagreed 
with the initial disability ratings 
assigned to his service-connected status-
post anterior cruciate ligament repair 
and partial lateral meniscectomy of the 
right knee and a small central herniated 
disc with moderate degenerative joint 
disease of the lumbosacral spine, all of 
the evidence considered in the initial 
rating following the grant of service 
connection in July 1998 must be 
considered when these claims are re-
adjudicated.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 
Vet. App. 35, 38 (1993).  If any 
determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


